Citation Nr: 0721655	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-42 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability, characterized as bilateral hip bursitis.  

2.  Entitlement to an increased rating for service-connected 
lumbosacral strain with spondylosis, currently rated at 40 
percent.  

3.  Entitlement to an increased rating for service-connected 
cervical spine arthritis, currently rated at 30 percent.  

4.  Entitlement to an increased rating for service-connected 
thoracic spine strain, currently rated at 20 percent.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to July 
1984, and from October 1986 to November 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision of the 
Department of Veterans Affairs (VA), Denver, Colorado, 
Regional Office (RO) that denied the claims listed on the 
title page.  In April 2004, the veteran's claims file was 
transferred to the Seattle, Washington, RO.  


FINDINGS OF FACT

1.  A bilateral hip disability, to include right and left hip 
bursitis, was not shown in service or within the first post-
service year, and any current bilateral hip disability, 
including right and left hip bursitis, has not been shown by 
competent evidence to be related to service or to a disease 
or injury of service origin.

2.  The veteran's service-connected lumbosacral strain with 
spondylosis is manifested by x-ray evidence of moderately 
severe degenerative disc disease with spondylolisthesis, 
spondylolysis, and degenerative facet arthrosis at L4-5 and 
L5-S1 levels; with objective evidence of reduced limitation 
of motion with pain, tenderness, and lack of endurance; but 
without objective evidence of muscle spasms, ankylosis, 
demonstrable deformity, radiculopathy or other neurologic 
deficit, or more than 2 weeks of incapacitating episodes 
during the past 12 months.  

3.  The veteran's service-connected cervical spine arthritis 
is manifested by x-ray evidence of degenerative disc disease 
of the cervical spine at C6-7 with bilateral C6-7 level 
foraminal narrowing and moderate stenosis; with objective 
evidence of reduced limitation of motion with pain, 
tenderness, and lack of endurance; but without objective 
evidence of muscle spasms, ankylosis, demonstrable deformity, 
radiculopathy or other neurologic deficit, or more than 
2 weeks of incapacitating episodes during the past 12 months.  

4.  The veteran's service-connected thoracic spine strain is 
manifested by x-ray evidence of moderate osteoarthritic 
change, with objective evidence of reduced limitation of 
motion with pain, tenderness, and lack of endurance; but 
without objective evidence of muscle spasms, ankylosis, 
demonstrable deformity, radiculopathy or other neurologic 
deficit, or more than 2 weeks of incapacitating episodes 
during the past 12 months.  


CONCLUSIONS OF LAW

1.  A bilateral hip disability, including right and left hip 
bursitis, was not incurred in or aggravated by active 
service, may not be presumed to be related to service, and is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2006).

2.  The criteria for a rating in excess of 40 percent for 
lumbosacral strain with spondylosis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5289, 5292, 5293, 5295 (prior to Sept. 26, 2003); 
Diagnostic Codes 5242, 5243 (effective Sept. 26, 2003).

3.  The criteria for a rating in excess of 30 percent for 
service-connected cervical spine arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5287, 5290, 5293 
(prior to Sept. 26, 2003); Diagnostic Codes 5242, 5243 
(effective Sept. 26, 2003).

4.  The criteria for a rating in excess of 20 percent for 
service-connected thoracic spine strain have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5288, 5291, 5293, 
5295 (prior to Sept. 26, 2003); Diagnostic Codes 5242, 5243 
(effective Sept. 26, 2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the claims of entitlement to increased 
ratings and the claim of entitlement to service connection, 
the RO provided the appellant pre- and post-initial-
adjudication notice by letters dated in March 2003 and 
October 2006.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

Given that one of the foregoing notices came after the 
initial adjudication, the timing of the notices did not 
comply with the requirement that the notice must precede the 
adjudication.  Regardless, if there was such a procedural 
defect, it has been cured without prejudice to the appellant 
because the veteran's claim was subsequently adjudicated by 
the RO (see the February 2007 supplemental statement of the 
case), and because she had a meaningful opportunity to 
participate effectively in the processing of the claim.  That 
is, she had the opportunity to submit additional argument and 
evidence.  See for example the March 2006 statement from the 
veteran indicating that she had more evidence to substantiate 
her claims, and the March 2006 notice letter sent to the 
veteran in response, that provided instructions to her as to 
what she needed to do to assist the VA in obtaining the 
purported evidence.  

VA has obtained service medical records, obtained VA and 
private post-service medical records, assisted the veteran in 
obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the severity of 
the disabilities in question, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Service Connection for a Bilateral Hip Disability

The veteran alleges that Dr. Campbell, a VA Rheumatologist at 
the Portland VA Medical Center (VAMC), told her that her 
bilateral hip disability, diagnosed as bilateral hip 
bursitis, is directly related to her uneven gait caused by 
her service-connected back disorders.  She argues that 
service connection for the bilateral hip bursitis should 
therefore be granted on a secondary basis. 


In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as arthritis, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disability, including the concept of aggravation, commonly 
referred to as secondary service connection.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (when aggravation of 
a nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

Service-connection has been in effect since 1990 for 
lumbosacral strain with spondylosis, thoracic spine strain, 
and cervical spine arthritis.  She has been adjudicated as 
unemployable due to her service-connected disabilities since 
March 1997.  


The veteran does not argue and the record does not document a 
hip disorder during service.  

VA records, dated in February 1997 document treatment of the 
veteran for a primary complaint of pain bilaterally in the 
hip area for approximately six months and a secondary 
complaint of a burning sensation in her trapezius and upper 
thoracic area bilaterally.  Following physical examination, 
in which the veteran exhibited no gait difficulties with 
walking, the assessment was myofacial pain with chronic 
strain of the upper thoracic and trapezius muscles.  The 
examiner stated that the pelvic area discomfort seemed to be 
most likely myofacia in origin.  

Following continued complaints and treatment for hip pain, 
the veteran was referred to the VA Rheumatology Clinic for 
musculoskeletal pain.  May 1998 treatment notes from the 
Rheumatology Clinic note that the veteran, who had a 
previously documented history of degenerative joint disease 
of the cervical spine and lower back, presented with a three 
year history of slowly progressive mechanical pain affecting 
almost exclusively the large joints, principally her right 
hip (with gross pain), but also her left hip.  Following 
examination, the VA Rheumotologist, Dr. Campbell, provided an 
assessment of chronic mechanical pain syndrome arising from 
the veteran's "hypermobility, evolving osteoarthritis 
probably related to that, and to her acetabular dysplasia."  
Following x-rays, the assessments were:  1.  Osteoarthritis 
of the hips bilaterally, most likely secondary to 
hypermobility, strong family history, and acetabular 
dysplasia of the hips, bilaterally; 2.  Osteoarthritis of 
cervical and lumbar spine; and 3.  Hypermobility syndrome.  

VAMC treatment records document continued treatment of the 
veteran for several disorders, including progressively 
debilitating hip pain.  In June 2006, the veteran underwent 
VA examination primarily for the evaluation of her service-
connected spine disabilities.  In the report of the 
examination, the examiner noted that the veteran's claims 
file had been reviewed.  In terms of history, the examiner 
stated that the veteran had longstanding spinal conditions as 
well as a nonservice-connected developmental dysplasia of her 
hips.  It was further noted that she underwent a right 
periacetabular osteotomy, and in January 2006, she underwent 
a left periacetabular osteotomy.  The examiner noted that 
with time some of the symptoms from the hip may improve.  He 
also noted that the veteran's hip is not service-connected 
but overall may be affecting her general condition.  

Analysis

The service medical records do not document a hip disorder, 
including bursitis or osteoarthritis of the bilateral hips, 
during service.  After service, hip complaints were first 
documented in 1997, and osteoarthritis of the bilateral hips 
was first diagnosed in 1998, almost 10 years after service 
and well beyond the one-year presumptive period for a chronic 
disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

The veteran does not dispute these findings.  Rather, she 
maintains that her right and left hip bursitis were caused by 
her service-connected disabilities, mainly, her lumbosacral, 
thoracic and cervical disabilities and the effect that those 
disabilities have had on her ability to walk normally.  She 
has argued the VA Rheumotologist, Dr. Campbell had provided 
that opinion to her, although she had been unable to find it 
in the records.  

Significantly, the record reflects that Dr. Campbell did 
examine the veteran in March 1998, but he did not attribute 
her bilateral hip disability to her service-connected spine 
disorders; rather, he indicated that it was likely due to her 
hypermobility syndrome, strong family history, and acetabular 
dysplasia of the hips, bilaterally.  On VA examination in 
June 2006, the VA examiner who had an opportunity to review 
the veteran's claims file, referenced her developmental 
dysplasia of her hips, and once again did not attribute the 
veteran's hip disorder to service or a service-connected 
disability.  

The only opinion which purports to make such a connection is 
that of the veteran herself.  Lay persons, such as the 
veteran are not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The evidence shows that the right and left hip disorders 
developed independently of the service-connected spine 
disabilities, and it would be pure speculation to assign any 
portion of the hip disorders to a spine disability.  There is 
no competent medical evidence that the veteran's bilateral 
hip disorder, to include bursitis or osteoarthritis of the 
right and left hip is related to service or that it is 
proximately due to or the result of any service-connected 
disability, including the veteran's well-documented spine 
disorders.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a 
bilateral hip disability is not warranted under either a 
direct or secondary basis.  

Increased Rating Claims

A February 1997 rating decision granted service connection 
for muscle strain of the cervical spine, and assigned a 20 
percent disability rating, effective from June 22, 1990; 
service connection for muscle strain of the thoracic spine, 
and assigned a 10 percent disability evaluation, effective 
from June 22, 1990; and service connection for lumbosacral 
strain, and assigned a 10 percent rating, effective from June 
22, 1990.  

A November 1997 rating decision increased the disability 
evaluations for the thoracic and lumbosacral spine disorders 
each to 20 percent disabling, effective from June 22, 1990.

A May 1999 rating decision increased the disability 
evaluations for the lumbosacral spine and cervical spine 
disorders to 40 and 30 percent respectively, effective from 
March 21, 1997.  A June 2001 rating decision provided an 
effective date of June 22, 1990 for this grant of benefits.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, however, the present level of disability is of primary 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994)

In November 2000, the veteran filed the current claim for 
increased evaluations for her spine disorders.  

The veteran generally argues that the spine disabilities in 
question are more severe than is reflected by the evaluations 
assigned, and specifically argues that the VA examinations of 
her spine have not accurately reflected the full disability 
picture associated with her spine.  She has stated, for 
example, that a more accurate reflection of her disability 
could be made if she were evaluated after walking at a steady 
pace for 20 minutes, or after being on her feet for a couple 
of hours in a working environment.  

The veteran further alleges that she has had both strain and 
arthritis in her cervical and her thoracic spine segments and 
does not understand why she is not being evaluated for both.  
She also states that the fact that there is impingement of 
the nerves in her back that causes her arm to go numb when 
she lies on her side has not been considered, nor has the 
fact of her well-documented hypermobility.  Specifically, the 
veteran states that due to her hypermobility, her range of 
motion goes beyond the norm, and the pain that she 
experiences at that extended range is not considered in her 
back evaluations.  

Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 
(2006).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. § 4.1 requires that each disability 
be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2006).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness or 
pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA must consider any part of 
the musculoskeletal system that becomes painful on use to be 
"seriously disabled." 38 C.F.R. § 4.40.

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The previous version of the rating criteria provided as 
follows:

Diagnostic Code 5285 provided an additional 10 percent 
evaluation for a demonstrable deformity of a vertebral body.

Under Diagnostic Code 5287 ankylosis of the cervical spine 
when favorable warranted a 30 percent rating and when 
unfavorable warranted a 40 percent rating.

Under Diagnostic Code 5288 ankylosis of the dorsal spine when 
favorable warranted a 20 percent rating and when unfavorable 
warranted a 30 percent rating.

Under Diagnostic Code 5289 ankylosis of the lumbar spine when 
favorable warranted a 40 percent rating and when unfavorable 
warranted a 50 percent rating.

Under Diagnostic Code 5290, a rating of 10 percent is 
warranted for slight limitation of motion of the cervical 
spine and a 20 percent rating may be assigned for moderate 
limitation of motion of the cervical spine and a 30 percent 
rating may be assigned for severe limitation of motion of the 
cervical spine.  38 C.F.R. Part 4, Diagnostic Code 5290.

Under Diagnostic Code 5291, a rating of 0 percent is 
warranted for slight limitation of motion of the dorsal 
(thoracic) spine and a 10 percent rating may be assigned for 
moderate limitation of motion of the dorsal spine and a 10 
percent rating may be assigned for severe limitation of 
motion of the dorsal spine.  38 C.F.R. Part 4, Diagnostic 
Code 5291.

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion.

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.


Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

1) 10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2) 20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3) 30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4) 40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5) 50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6) 100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Diagnostic Codes for the spine are as follows: 5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Analyses

Lumbosacral Strain with Spondylosis

Essentially, the veteran's claim for an increased rating in 
excess of a 40 percent disability evaluation for her low back 
disability turns upon whether there is medical evidence 
supporting a finding that the veteran has either unfavorable 
ankylosis of the lumbar spine, a demonstrable deformity of 
the lumbar spine, or intervertebral disc involvement that can 
be associated with her service-connected lumbosacral strain 
with spondylosis.  Only such pathology would justify a higher 
disability rating than the current 40 percent evaluation.  

In this case, the 40 percent evaluation currently in effect 
is the maximum schedular evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  The currently assigned 40 percent 
evaluation is also the maximum available based on limitation 
of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5292, even 
when considering the additional loss of range of motion due 
to pain and lack of endurance demonstrated in the April 2003 
and June 2006 VA spine examinations.  

Although the April 2003 VA spine examination report described 
a slight decrease in the lordotic curve, there was also 
described a normal kyphotic curvature.  A longitudinal review 
of the evidence, including x-ray studies and the reports of 
the April 2003 and June 2006 VA examinations fail to show any 
indication of a demonstrable deformity.  

Consideration has also been given to other potentially 
applicable diagnostic codes whether or not they were raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no schedular basis 
upon which to assign a disability evaluation higher than the 
assigned 40 percent.  With respect to whether a higher 
evaluation can be assigned based upon the presence of 
ankylosis, it is noted that "ankylosis" is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992).  The claims file contains competent and 
probative evidence that the veteran retains motion in her 
spine.  Although the veteran exhibited considerable 
limitation of lumbar spine motion, including limitation due 
to pain, this motion clearly negates the possibility of 
ankylosis of the low back, unfavorable or otherwise, and none 
of the medical evidence suggests the presence of ankylosis.  
As the veteran's lumbar spine is not ankylosed, application 
of 38 C.F.R. § 4.71a, Diagnostic Code 5289 is not warranted.  

It is noted that there is x-ray evidence dated in July 2005 
of moderately severe degenerative disc disease at L4-5 and 
grade I spondylolisthesis at L4-5 and L4 spondylolysis, with 
degenerative facet arthrosis at L4-5 and L5-S1 levels.  
However, there is no evidence of intervertebral disc syndrome 
that would warrant a higher rating.

Although the veteran has argued that she experiences nerve-
related pathology including numbness, essentially, neither 
the VA outpatient treatment records nor the 2003 and 2006 VA 
spine examination have demonstrated symptoms compatible with 
sciatic neuropathy.  While the July 2005 x-rays demonstrated 
moderately severe degenerative disc disease, both the 2003 
and 2006 examination reports described normal neurological 
findings.  Muscle spasm was not demonstrated on thoracolumbar 
spine examination.  Deep tendon reflexes were normal at the 
patella and achilles tendon.  Essentially, there were no 
lower sensory deficits.  

When the new spine regulations went into effect, it became 
possible to evaluate intervertebral disc syndrome based upon 
both orthopedic and neurological manifestations.  As 
discussed above, however, there is no evidence of such 
neurological manifestations.  In any event, the competent and 
probative evidence does not show persistent symptoms 
compatible with sciatic neuropathy, absent ankle jerk or 
other neurological findings appropriate to the site of the 
diseased disc, with only little intermittent relief from 
symptoms, consistent with pronounced intervertebral disc 
syndrome.  

Under rating criteria for the lumbar and thoracic spine which 
went into effect on September 26, 2003, a 50 percent 
evaluation can not be assigned unless there is unfavorable 
ankylosis of the thoracolumbar spine.  As noted above, 
ankylosis of the spine has never been shown.  

A 60 percent evaluation could be assigned under Diagnostic 
Code 5243 for intervertebral disc syndrome based upon 
incapacitating episodes, but that requires incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  The veteran reported during the course 
of the June 2006 VA spine examination that she had about 2 
weeks of incapacitating episodes during the past 12 months.  
Assuming that these episodes could be objectively documented 
in the medical record, it would not qualify for an evaluation 
in excess of 10 percent, much less the currently assigned 40 
percent.  

In summary, the veteran's service-connected lumbosacral 
strain with spondylosis is manifested by x-ray evidence of 
moderately severe degenerative disc disease with 
spondylolisthesis, spondylolysis, and degenerative facet 
arthrosis at L4-5 and L5-S1 levels; with objective evidence 
of reduced limitation of motion with pain, tenderness, and 
lack of endurance; but without objective evidence of muscle 
spasms, ankylosis, demonstrably deformity, radiculopathy or 
other neurologic deficit, or more than 2 weeks of 
incapacitating episodes during the past 12 months.  

These manifestations are not productive of a disability 
evaluation in excess of 40 percent under any of the 
applicable diagnostic criteria.  

It is important to recognize that a 40 percent disability 
evaluation is indicative of considerable impairment.  The 
preponderance of the evidence is against an increase; there 
is no doubt to be resolved; and an increased rating is not 
warranted.  

Cervical Spine Arthritis

Just as with the veteran's low back disorder, the veteran's 
claim for an increased rating in excess of a 30 percent 
disability evaluation for her cervical spine disorder 
essentially turns upon whether there is medical evidence 
supporting a finding that the veteran has either unfavorable 
ankylosis of the cervical spine, a demonstrable deformity of 
the cervical spine, or intervertebral disc involvement that 
can be associated with her service-connected cervical spine 
arthritis.  Under the applicable schedular criteria noted 
above, it is only such pathology that would provide the 
veteran with a higher disability rating than the current 30 
percent evaluation.  

In this case, the 30 percent evaluation is the maximum 
available based on limitation of motion under 38 C.F.R. § 
4.71a, Diagnostic Code 5290, even when considering the 
additional loss of range of motion due to pain and lack of 
endurance demonstrated in the April 2003 and June 2006 VA 
spine examinations.  

Prior to September 26, 2003, if evaluated under the criteria 
for cervical spine severe limitation of motion, Diagnostic 
Code 5290, the rating schedule still provides for no more 
than a 30 percent evaluation unless there is demonstrable 
deformity of a vertebra from fracture; something the evidence 
does not show.  The April 2003 VA spine examination report 
described a normal curvature in the cervical spine.  A 
longitudinal review of the evidence, including x-ray studies 
and the reports of the April 2003 and June 2006 VA 
examinations fail to show any indication of a demonstrable 
deformity in the cervical spine or otherwise.  

Consideration has also been given to other potentially 
applicable diagnostic codes whether or not they were raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no schedular basis 
upon which to assign a disability evaluation higher than the 
assigned 30 percent.  With respect to whether a higher 
evaluation can be assigned based upon the presence of 
unfavorable ankylosis, the claims file contains competent and 
probative evidence that the veteran retains motion in her 
spine.  Although the veteran exhibited considerable 
limitation of cervical spine motion, including limitation due 
to pain, this motion clearly negates the possibility that 
there was ankylosis of the cervical spine, unfavorable or 
otherwise.  As the veteran's cervical spine is not ankylosed, 
application of 38 C.F.R. § 4.71a, Diagnostic Code 5287 is not 
warranted.  

X-ray evidence dated in July 2005 shows degenerative disc 
disease of the cervical spine at C6-7 with bilateral C6-7 
level foraminal narrowing and moderate stenosis which was 
worse on the right side.  Consequently, the Board has 
considered application of Diagnostic Code 5293, pertaining to 
intervertebral disc syndrome, but notes that there is no 
evidence to establish the presence of more than moderate 
intervertebral disc syndrome such as to provide for an 
increased evaluation pursuant to Diagnostic Code 5293.  

There is no evidence of severe or pronounced intervertebral 
disc syndrome. Essentially, neither the VA outpatient 
treatment records nor the 2003 and 2006 VA spine examination 
have demonstrated symptoms compatible with sciatic 
neuropathy.  X-ray of the cervical spine in July 2005 
demonstrated only moderate foraminal stenosis.  Both the 2003 
and 2006 examination reports described normal neurological 
findings.  Muscle spasm was not demonstrated.  Deep tendon 
reflexes were normal and there were no upper extremity 
sensory deficits.  

The new regulations permit the evaluation of intervertebral 
disc syndrome based upon both orthopedic and neurological 
manifestations.  However, there is no evidence of such 
neurological manifestations related to the cervical spine.  

A 40 percent evaluation can not be assigned unless there is 
unfavorable ankylosis of the cervical spine.  As noted above, 
ankylosis of the spine has never been shown.  

A 40 percent evaluation could be assigned under Diagnostic 
Code 5243 for intervertebral disc syndrome based upon 
incapacitating episodes but, as earlier discussed, the 
veteran reported during the course of the June 2006 VA spine 
examination that she had about 2 weeks of incapacitating 
episodes during the past 12 months.  Assuming that these 
episodes could be objectively documented in the medical 
record, it would not qualify for an evaluation in excess of 
10 percent, much less the currently assigned 30 percent.  

The veteran's service-connected cervical spine arthritis is 
manifested by x-ray evidence of degenerative disc disease of 
the cervical spine at C6-7 with bilateral C6-7 level 
foraminal narrowing and moderate stenosis; with objective 
evidence of reduced limitation of motion with pain, 
tenderness, and lack of endurance; but without objective 
evidence of muscle spasms, ankylosis, demonstrably deformity, 
radiculopathy or other neurologic deficit, or more than 
2 weeks of incapacitating episodes during the past 12 months.  

These manifestations are not productive of a disability 
evaluation in excess of 30 percent under any of the 
applicable diagnostic criteria.  

It is important to recognize that a 30 percent disability 
evaluation is indicative of considerable impairment.  The 
preponderance of the evidence is against an increase; there 
is no doubt to be resolved; and an increased rating is not 
warranted.  
Thoracic Spine Strain

The veteran was previously assigned a 20 percent disability 
evaluation for severe or moderate limitation of motion of the 
dorsal or thoracic spine under Diagnostic Codes 5291-5295, 
based upon a finding of moderate limitation of motion with 
muscle spasms found on VA examination in August 1997.  Noting 
that a 10 percent disability evaluation was the highest 
rating available under the old rating codes for the 
evaluation of the thoracic spine, the veteran's claim for an 
increased rating in excess of a 20 percent disability 
evaluation for her thoracic spine disorder turns upon whether 
there is medical evidence supporting a finding that the 
veteran has either unfavorable ankylosis of the thoracolumbar 
spine, a demonstrable deformity of the thoracic spine, or 
intervertebral disc involvement that can be associated with 
her service-connected thoracic spine strain.  Under the 
applicable schedular criteria noted above, it is only such 
pathology that would provide the veteran with a higher 
disability rating than the current 20 percent evaluation.  

The currently assigned 20 percent rating exceeds the maximum 
available based on limitation of motion of the dorsal spine 
under 38 C.F.R. § 4.71a, Diagnostic Code 5291, even when 
considering the additional loss of range of motion due to 
pain and lack of endurance demonstrated in the April 2003 and 
June 2006 VA spine examinations.  Although prior ratings had 
assigned an additional 10 percent rating by analogy to the 
criteria for lumbosacral strain under Diagnostic Code 5295, 
the April 2003 and June 2006 VA examination of the 
thoracolumbar spine did not reveal muscle spasms, a critical 
element for evaluation under that Diagnostic Code.  

Significantly, there was no demonstrable deformity of a 
vertebra from fracture shown in the reports of the April 2003 
and June 2006 VA examinations, which could provide an 
increased rating.  

Consideration has also been given to other potentially 
applicable diagnostic codes whether or not they were raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no schedular basis 
upon which to assign a disability evaluation higher than the 
assigned 20 percent.  With respect to whether a higher 
evaluation can be assigned based upon the presence of 
ankylosis, it is noted that "ankylosis" is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992).  The claims file contains competent and 
probative evidence that the veteran retains motion in her 
thoracolumbar spine.  Although the veteran exhibited 
considerable limitation of thoracolumbar spine motion, 
including limitation due to pain, this motion clearly negates 
the possibility that there was ankylosis of the thoracic 
spine, unfavorable or otherwise.  As the veteran's thoracic 
spine is not ankylosed, application of 38 C.F.R. § 4.71a, 
Diagnostic Code 5288 is not warranted.  

It is noted that there is x-ray evidence dated in April 2003 
of moderate osteoarthritc change anteriorly and laterally 
bilaterally at the T10-T11 level of the thoracic spine.  A 
compression deformity, however, was not apparent.  There was 
a less significant degenerative change of the visualized 
portions of the rest of the thoracic spine evident.  
Consequently, the Board has considered application of 
Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome, but there is no evidence to establish the presence 
the requisite pathology associated with intervertebral disc 
syndrome such as to provide for an increased evaluation.  
Neither VA outpatient treatment records nor the 2003 and 2006 
VA spine examination have demonstrated symptoms compatible 
with sciatic neuropathy.  X-ray of the thoracic spine in 
April 2003 demonstrated moderate osteoarthritic changes.  
Both such examination reports described normal neurological 
findings.  Muscle spasm was not demonstrated.  Deep tendon 
reflexes were normal.  

With the new regulations, it became possible to evaluate 
intervertebral disc syndrome based upon both orthopedic and 
neurological manifestations.  However, there is no evidence 
of such neurological manifestations, ankylosis of the 
thoracolumbar spine, or more than 2 weeks of incapacitating 
episodes during the past 12 months.  

The veteran's service-connected thoracic spine strain is 
manifested by x-ray evidence of moderate osteoarthritic 
change, with objective evidence of reduced limitation of 
motion with pain, tenderness, and lack of endurance; but 
without objective evidence of muscle spasms, ankylosis, 
demonstrably deformity, radiculopathy or other neurologic 
deficit, or more than 2 weeks of incapacitating episodes 
during the past 12 months.  

These manifestations are not productive of a disability 
evaluation in excess of 20 percent under any of the 
applicable diagnostic criteria.  

It is important to recognize that a 20 percent disability 
evaluation is indicative of considerable impairment.  The 
preponderance of the evidence is against an increase; there 
is no doubt to be resolved; and an increased rating is not 
warranted.  

Extraschedular Evaluation

Under certain circumstances, entitlement to an extraschedular 
evaluation may be referred to the Director of Compensation 
and Pension Service.  The RO has determined that such a 
referral would not be appropriate in the veteran's case.  The 
Board has the authority to review that decision on appeal.  
In consideration of all of the evidence of record, the Board 
agrees with the decision of the RO and concludes that 
referral for application of extraschedular provisions is not 
warranted in this case.  38 C.F.R. §§ 3.321(b), 4.16 (2006).  
The evidence does not show that any one of the veteran's 
service-connected back disabilities present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  A total 
rating based on individual unemployability due to service-
connected disabilities has been awarded to the veteran based 
upon her combined service connected disorders.  There is no 
indication that the veteran is unable to work because of any 
one of her service-connected back disorders or that she has 
been hospitalized at any point solely because of any one of 
them.  The Board concludes that the veteran is adequately 
compensated through the schedular rating assigned, and 
therefore, referral for an extra-schedular rating under 
38 C.F.R. § 3.321(b) is not appropriate.  




ORDER

Entitlement to service connection for a bilateral hip 
disability, characterized as bilateral hip bursitis, is 
denied.  

2.  Entitlement to an increased disability rating for 
service-connected lumbosacral strain with spondylosis, 
currently rated as 40 percent disabling, is denied.  

3.  Entitlement to an increased disability rating for 
service-connected cervical spine arthritis, currently rated 
as 30 percent disabling, is denied.  

4.  Entitlement to an increased disability rating for 
service-connected thoracic spine strain, currently rated as 
20 percent disabling, is denied.  






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


